Citation Nr: 0819647	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-27 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

2.  Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to December 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran was afforded a videoconference Board hearing in 
May 2008.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

In May 2008, the veteran submitted two personal statements 
that have not yet been considered by the RO.  In this regard, 
the Board may consider this evidence in the first instance 
because the veteran has waived RO consideration thereof.  See 
38 C.F.R. § 20.1304(c) (2007).

The issue of entitlement to service connection for a 
bilateral knee disorder being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an October 1999 decision, the RO last denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for a bilateral knee 
disability, and following notice of this decision, the 
veteran did not appeal by filing a Notice of Disagreement.

2.  Evidence received since the final October 1999 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of sustaining the claim on appeal.

3.  The veteran does not currently have shin splints.


CONCLUSIONS OF LAW

1.  The RO's May 2003 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received since the 
October 1999 denial, and the claim of entitlement to service 
connection for a bilateral knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for shin splints is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for gout, considering the favorable 
outcome detailed below, VA's fulfillment of its duties under 
the Veterans Claims Assistance Act (VCAA) need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2004.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

VA has obtained the veteran's service treatment records and 
afforded the veteran the opportunity to give testimony before 
the Board.  She has not requested VA's assistance in 
obtaining any evidence.  A medical examination is not 
necessary to decide the claim on appeal because, as discussed 
below in greater detail, the veteran does not currently have 
shin splints.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Claim, Bilateral Knee Disorder

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a)

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The claim of entitlement to service connection for a 
bilateral knee disability was last denied in an October 1999 
rating decision on the grounds that new and material evidence 
had not been received.  That rating decision was not appealed 
and became final at the expiration of the appellate period.  
At that time, the application to reopen was denied on the 
grounds that the evidence did not show that the veteran had 
treatment for a bilateral knee disability following service.  
The evidence at the time of the rating decision included the 
veteran's service treatment records, VA medical records and 
an October 1980 VA examination report.  

Evidence submitted since that time includes the veteran's 
testimony, personal statements and medical records, which 
show complaints and diagnosis of knee disorders.  The 
recently submitted statements from two individuals assert 
that the writers knew the veteran at the time of her service, 
were told of her in-service injury to her knees and recall 
that when she returned, she suffered knee pain.  This 
evidence is new because it has not previously been 
considered.  It is also material because it relates to the 
previously unestablished fact that the veteran experienced 
knee pain at separation from service and sought treatment for 
a bilateral knee disorder following service.  As the evidence 
is new and material, the claim is reopened.  

Service Connection Claim, Shin Splints

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Entitlement to service connection for shin splints is not 
established.  The veteran's service medical records show 
complaints and diagnosis of shin splints.  Her separation 
examination, dated in October 1979, showed normal lower 
extremities and musculoskeletal system.  The medical evidence 
of record does not show a current diagnosis of shin splints.  
Moreover, at her May 2008 Board hearing the veteran stated 
that she no longer had shin splints.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, this claim 
must be denied.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a bilateral knee 
disability and the claim is reopened; to this extent only the 
appeal is granted.

Entitlement to service connection for shin splints is denied.  

REMAND

The veteran's service medical record show a complaint of knee 
pain after falling from the horizontal bars during basic 
training.  A September 1979 physical profile record shows a 
diagnosis of bilateral subluxing kneecaps with 
chondromalacia, for which she was treated.  The veteran's 
separation examination showed normal lower extremities and 
musculoskeletal system.  As noted above, two individuals have 
asserted that she suffered knee pain upon discharge from 
service. 

Of record is an October 1980 report of medical examination.  
This examination notes a history of in-service injury to the 
knees when the veteran fell from the horizontal bars.  It 
also reflects the veteran's contemporaneous complaints of 
painful and swollen knees since her in-service fall.  
Examination resulted in a diagnosis of chondromalacia of the 
knees, by history, with negative x-ray studies, as well as 
musculo-ligamentous strain, chronic, of the knees.  

The veteran's VA medical records dating back to 1992 disclose 
complaints of pain in the knees as well as diagnosis of 
degenerative joint disease of the left knee and a medical 
meniscus tear of the right knee.  

The evidence establishes that the veteran injured her knees 
in service and reflects complaints of knee problems in 1980, 
immediately after her discharge; however, for 12 years 
thereafter there is no medical evidence relating to the 
knees.  At her May 2008 hearing the veteran related constant 
pain in her knees that had persisted to present day stemming 
from her in-service fall from the horizontal bars.  The Board 
thus finds that there is insufficient medical evidence to 
decide the claims on appeal and that due to the veteran's 
testimony of continuity of knee pain the low threshold of a 
suggestion of a nexus between the claimed bilateral knee 
disorder and service has been met.  Accordingly, the veteran 
should be afforded a VA examination to address this claim.  
38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to address the etiology of 
any diagnosed bilateral knee disorder(s).  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination. 

Based upon a review of the examination 
and review of the claims folder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any diagnosed bilateral knee 
disorder(s), is/are attributable to 
service, particularly the veteran's in-
service fall from the horizontal bars.  
All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and adjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


